Citation Nr: 1208882	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-45 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Justin G. Holbrook, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from July 1979 to April 1983.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is remanded to the RO.


FINDINGS OF FACT

1.  The RO denied a claim of entitlement to service connection for PTSD in an unappealed September 2006 rating decision.  

2.  Evidence added to the record since the September 2006 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  


CONCLUSION OF LAW

New and material evidence has been submitted since the September 2006 rating decision and therefore, the Veteran's claim for service connection for a psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 

Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The Veteran has reported that he was the victim of numerous personal assaults during active service and contended that those assaults are the stressors that caused his PTSD.  In his March 2007 claim, he stated that he wanted to reopen a claim of entitlement to service connection for PTSD and indicated that he wanted to include a claim of entitlement to service connection for other acquired psychiatric disorders, specified as mild diffuse cortical dysfunction, bipolar disorder, and major depressive disorder.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection for PTSD in particular requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV).  Id.; see also 38 C.F.R. § 4.125(a) (2011).  

If a PTSD claim is based on in-service personal assault, evidence from sources other than service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  38 C.F.R. § 3.304(f)(5). Examples of behavior changes that may constitute credible evidence of the stressor 

include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

The Veteran's claim for entitlement to service connection for a psychiatric disorder, to include PTSD, was last denied by a rating decision dated in September 2006.  The Veteran was notified of this decision, but did not file an appeal.  Accordingly, that decision is final.  38 U.S.C.A. § 7105.

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The rating decision in September 2006 denied the Veteran's claim of whether new and material evidence had been submitted to reopen his claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  Although a diagnosis of PTSD was of record, the basis of the denial in the September 2006 rating decision was that new and material evidence of the occurrence of the reported in-service stressor had not been submitted.  

Because the September 2006 rating decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the 

Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In this case, in a December 2007 rating decision, the RO determined that new and material evidence had not been presented to reopen the Veteran's claim for service connection for a psychiatric disorder, to include PTSD.  Such a decision, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).

Evidence received since the Board's September 2006 decision includes statements dated in April 2007, June 2007, and August 2009, by persons who knew the Veteran at the time of his active service.  The Veteran's mother stated that during service she had received letters from the Veteran in which he reported harassment by a noncommissioned officer and that when he returned home he was distant, confrontational, and angry.  J.G. reported that she met the Veteran in 1979 and that after a West Pacific military cruise, he seemed to be a different person.  C.J. stated that he witnessed the Veteran "illegally" put in the ship's brig in 1981 and that the Veteran told him that a Sergeant "L" made sexual advances towards him on several occasions.  

Thus, presuming the credibility of this evidence, the evidence received since the September 2006 rating decision includes statements that relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection.  See Justus v. Principi, 3 Vet. App. 510 (1992).  These statements relate to whether the reported in-service stressors occurred, and, taken together with other evidence of record, raise a reasonable possibility of substantiating a claim of entitlement to service connection for PTSD.  Therefore, the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened.  



ORDER

New and material evidence having been submitted, the appeal to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened and to that extent only, the appeal is granted.  


REMAND

The Veteran claims entitlement to service connection for a psychiatric disorder, to include PTSD, bipolar disorder, major depressive disorder, and diffuse cortical dysfunction.  He has asserted that he was the victim of military sexual trauma and physical assaults of a non-sexual nature during his active service.  The evidence of record reflects the Veteran's report of both childhood and military sexual trauma.  

In this regard, VA has established special evidentiary development procedures with regard to military sexual trauma, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis.  Patton v. West, 12 Vet. App. 272 (1999).  

Significantly, the record shows the Veteran has not been provided with specific notice of certain provisions that apply to cases involving PTSD based on allegations of personal assault.  38 C.F.R. § 3.304(f)(5) (2011).  The RO must provide the Veteran with notice of the evidence necessary to corroborate a stressor during service to support his claim for PTSD due to personal assault, pursuant to 38 C.F.R. § 3.304(f).  This requirement is consistent with the duty to inform the claimant of the information and evidence needed to substantiate the claim.  See 38 C.F.R. § 3.159(c). 

Moreover, the Veteran has not been afforded a VA examination in connection with the instant claim, to include the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis.  Hence, further development is required.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran the notice required by 38 C.F.R. § 3.304(f)(5) for claims of service connection based on an in-service personal assault stressor.  This letter must afford the Veteran the opportunity to identify or submit any additional pertinent evidence in support of his claim, or to advise VA of the potential source or sources of evidence other than his service records, or evidence of behavioral changes that might constitute independently verifiable credible supporting evidence of his purported in-service stressors.  The Veteran must be provided with specific examples of corroborating alternative evidence.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must review the claims file and create a summary of "markers" that the claimed military sexual trauma stressors may have occurred.  

3.  Thereafter, the Veteran must be provided with a comprehensive examination to determine the etiology of any psychiatric disorder found.  The claims file and the "markers" summary must be provided to the examiner and reviewed in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the claims file, service and post-service medical records, the "markers" summary prepared by the RO, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any psychiatric disorder found is related to the Veteran's military service, to include as due to any incident therein.  

If PTSD is diagnosed, the examiner must identify the stressor or stressors upon which the diagnosis is based.  If PTSD is diagnosed based on military sexual trauma, the examiner must provide a discussion as to the basis for that determination, to include the supportive evidence in the claims file and the "markers" summary review.  If PTSD is diagnosed based on an in-service personal assault stressor other than one involving military sexual trauma, such as the result of non-sexual physical assaults, the examiner must provide a discussion as to the basis of that determination, to include the the supportive evidence of record. 

The examiner must identify all psychiatric disorders that have been diagnosed since VA received the Veteran's claim in March 2007.  If PTSD was diagnosed, the examiner must explain whether the diagnosis complies with the criteria set forth in the DSM-IV.  

A complete rationale for all requested opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The reports prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the VA examination scheduled and to cooperate in the development of the claim remanded herein.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be associated with his claims file.   

5.  After the requested development has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  After the above actions are completed, and any other development as may be indicated by any response received as a consequence of the actions taken, the claim on appeal must be adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


